Order entered January 20, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01097-CV

TROY GOOD, STAN STARNES, AND NOBILIS GROUP, INC., Appellants

                                            V.

ACCELA CAPITAL SERVICES, INC., DERIVATIVELY ON BEHALF OF
                DENT ZONE, INC., Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-12092

                                     ORDER

      Before the Court is appellee’s January 19, 2021 unopposed motion for

extension of time to file its brief. We GRANT the motion and ORDER the brief

be filed no later than February 26, 2021.


                                                 /s/   CRAIG SMITH
                                                       JUSTICE